1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA

8                                                  ***

9     ISIDRO CRUZ,                                    Case No. 2:18-cv-02230-MMD-CWH

10                                    Plaintiff,                        ORDER
             v.
11
      TARA CARPENTER, et al.,
12
                                  Defendants.
13

14          This action is a pro se civil rights complaint filed under 42 U.S.C. § 1983 by a state

15   prisoner. On November 27, 2018, this Court issued an order denying Plaintiff’s application

16   to proceed in forma pauperis, without prejudice, because his application was incomplete.

17   (ECF No. 3 at 1-2.) The Court ordered Plaintiff to file a fully complete application to proceed

18   in forma pauperis or pay the full filing fee of $400.00 within thirty days from the date of that

19   order. (Id. at 2.) The thirty-day period has now expired, and Plaintiff has not filed another

20   application to proceed in forma pauperis, paid the full filing fee, or otherwise responded to

21   the Court’s order.

22          District courts have the inherent power to control their dockets and “[i]n the exercise

23   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a

24   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).

25   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an

26   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.

27   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local

28   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for
1    failure to comply with an order requiring amendment of complaint); Carey v. King, 856

2    F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule

3    requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal

4    Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with

5    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

6    dismissal for lack of prosecution and failure to comply with local rules).

7           In determining whether to dismiss an action for lack of prosecution, failure to obey

8    a court order, or failure to comply with local rules, the Court must consider several factors:

9    (1) the public’s interest in expeditious resolution of litigation; (2) the Court’s need to

10   manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

11   disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

12   Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

13   Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

14          Here, the Court finds that the first two factors, the public’s interest in expeditiously

15   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

16   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

17   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

18   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

19   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

20   disposition of cases on their merits—is greatly outweighed by the factors weighing in favor

21   of dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

22   that court’s order will result in dismissal satisfies the “consideration of alternatives”

23   requirement. See Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

24   F.2d at 1424. The Court’s order requiring Plaintiff to file another application to proceed in

25   forma pauperis or pay the full filing fee within thirty days expressly stated: “IT IS FURTHER

26   ORDERED that if Plaintiff does not timely comply with this order, dismissal of this action

27   may result.” (ECF No. 3 at 2.) Thus, Plaintiff had adequate warning that dismissal would

28   ///

                                                    2
1    result from his noncompliance with the Court’s order to file another application to proceed

2    in forma pauperis or pay the full filing fee within thirty days.

3           It is therefore ordered that this action is dismissed without prejudice based on

4    Plaintiff’s failure to file another application to proceed in forma pauperis or pay the full filing

5    fee in compliance with this Court’s November 27, 2018, order.

6           It is further ordered that the Clerk of Court will close the case and enter judgment

7    accordingly.

8           DATED THIS 7th day of January 2019.

9

10
                                                         MIRANDA M. DU
11                                                       UNITED STATES DISTRICT JUDGE

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                     3
